department of the treasury internal_revenue_service washington d c 038i tax_exempt_and_government_entities_division date te sec_4 contact person uniform issue list identification_number telephone number jt e0- bx legend z2 aa bb cc dear sir or madam we have considered your letter dated date requesting approval of a set- aside under sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_tax regulations and a determination that the amount set_aside may be treated as a qualifying_distribution in the year in which it is set_aside but not in the year in which actually paid facts m is recognized as an organization described in sec_501 of the code and is classified as a private_foundation within the meaning of sec_509 m wishes to set_aside a grant totaling dollar_figure64x to n n is recognized as an organization described in sec_501 of the code and is treated as a publicly_supported_organization within the meaning of sec_509 and sec_170 of the code during an advance_ruling period that ends december bb no additions to the set-aside are planned the purpose of the grant is to complete the restoration and renovation of an historic site known as p which was built circa y according to an historic_structure report prepared by q the q report p requires extensive preservation restoration and rehabilitation to return its appearance to what it was during its period of historic significance to stabilize the structure and to bring it to applicable code compliance m made a grant to n in december z to allow n to accomplish certain portions of the restoration plan described in the q report n now wishes to complete the renovation and restoration of p phase of the restoration project according to the q report the cost of phase is estimated at dollar_figure28x m's grant is subject_to an agreement between m and n the agreement under the agreement m will make a grant of dollar_figure64x to n to partially fund the costs of phase of the restoration project the restoration grant m will disburse the funds to n in a lump sum within business days after the satisfaction of the conditions set forth in paragraph sec_2 and b of the agreement upon receipt of the funds from m n will deposit the funds in a separate interest bearing account the project account as the conditions set forth in paragraph sec_2 and d are satisfied n may make disbursements from the project account solely to pay reimbursable costs of phase of the restoration project according to the agreement the term reimbursable costs means costs actually incurred by n for labor materials furnishings fixtures fees and permits for phase m's obligation to make the restoration grant to n is subject_to the following conditions precedent detailed in paragraph of the agreement a on or before june cc n shail have received eligible matching_contributions for phase of the restoration project in an amount not less than dollar_figure64x and shall have provided m with evidence satisfactory to m in its sole discretion that such contributions have been received not later than september cc i n shall have submitted to m and m shall have approved in writing the concept drawings plans specifications scope and design of the work comprising phase of the restoration project collectively the plans and ii m shall be satisfied in its sole discretion that n has sufficient funding to complete phase of the restoration project as embodied in the plans c prior to the disbursement of any portion of the restoration grant from the project account for the purchase of any materials or the performance of any work for phase of the restoration project n shall have submitted to m and m shall have approved in writing the contractor vendor or other supplier and the finally awarded contract for the work or materials for which such disbursement is to be made d at the time the restoration grant is to be initially paid to n and at the time of disbursement of any portion of the restoration grant from the project account n shall not be in default in the performance of any of its obligations under the agreement and shall be an organization described in sec_501 and sec_509 or of the code should any of the conditions not be satisfied and should m be unwilling to waive the same then m's obligation to make the restoration grant may be terminated m states that the set-aside was made as of october aa and that the amounts set_aside must and will actually be paid for phase of the restoration project within a period of time that ends not more than months after the date of the set-aside the agreement requires that the payments of the restoration grant be made on or before october cc which is less than months from the date of the set-aside m believes that due to the extent and cost of repairs and renovations needed for p grants from the community at large must form an essential and significant part of the funding for phase of the restoration project m states that the restoration grant as part of a matching-grant program is intended to stimulate grants to n from the community at large eighteen-month period during which n may receive commitments from members of the community m hopes to give n adequate time to publicize the renovation as well as the financial needs of p to generate the necessary community financial support in addition because of m's concern with the preservation of the historical and architectural features of p m believes it is crucial that it retain a degree of control_over the renovation process by making the disbursement of the funds dependent upon approval of drawings plans and specifications of phase of the restoration project m believes it can best meet the goal of preserving p by providing an law sec_4942 of the internal_revenue_code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second taxable_year following such taxable_year a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second taxable_year sec_4942 of the code provides that for purposes of sec_4942 the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for each taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines the term qualifying_distribution in general as any amount_paid to accomplish one or more purposes described in sec_170 or to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that an amount of income that is set_aside for a specific project which comes within one or more purposes described in sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary both that the amount set_aside will be paid for the specific project within five years and that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside but not in the year in which actually paid if the requirements of sec_4942 of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it has been set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by a set-aside than by the immediate payment of funds specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments as defined in sec_4944 or where grants are made as part of a matching-grant program such projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation even though the exact location and architectural plans have not been finalized revrul_77_7 1977_1_cb_354 holds that the term specific project includes a building project to be undertaken by a public charity unrelated to the foundation making the set_aside sec_53_4942_a_-3 of the regulations provides that if an amount is set_aside under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations the private_foundation must apply for the commissioner's approval of the set- aside before the end of the taxable_year in which the amount is set_aside discussion on the basis of the facts presented and applicable law m's set-aside in aa of the restoration grant to n for renovation and restoration of p pursuant to the terms of the agreement meets the requirements for a set-aside as described in sec_4942 of the code and sec_53_4942_a_-3 of the regulations m has timely sought approval of its set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations m's set-aside of dollar_figure64x as a matching-grant will be for specific projects within the charitable purposes of sec_170 of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations m represents that the amount set_aside for phase of the restoration project will be paid out within months from the time it is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations m's specific project ie the restoration grant is better accomplished by this set- aside of income rather than by immediate payment because it involves a grant made as part of a matching grant program as described in sec_53_4942_a_-3 of the regulations thus m's restoration grant to n meets the requirements for a set-aside of income under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations conclusion accordingly we rule that up to dollar_figure64x of m's income to be set_aside for the restoration grant to n will be treated as a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the regulations in the tax_year when such amount is set_aside this ruling is based on the understanding that there will be no material changes in the facts upon which it is based sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside must be taken into account in determining the private_foundation's_minimum_investment_return under sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income under sec_53_4942_a_-2 of the regulations except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code because this ruling letter could help to resolve any questions please keep it in m's permanent records and include a copy with m's annual return form_990-pf this ruling letter is directed only to m sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed lerreii m berkovsky terrell m berkovsky manager exempt_organizations technical group
